COURT OF APPEALS OF VIRGINIA


Present:      Judges Baker, Elder and Fitzpatrick


BRUCE HENRY

v.             Record No. 1556-95-4          MEMORANDUM OPINION *
                                                 PER CURIAM
PROFESSIONAL BUILDING MAINTENANCE             DECEMBER 19, 1995
AND
NATIONWIDE MUTUAL INSURANCE COMPANY


            FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
               (Bruce Henry, pro se, on brief).

               No brief for appellees.



        Bruce Henry (claimant) contends that the Workers'

Compensation Commission (commission) erred in denying his motion

to quash the request of Professional Building Maintenance

(employer) for claimant to submit to an independent medical

examination (IME) by Dr. Herbert E. Lane, Jr., an orthopedic

surgeon, on May 16, 1995.      Specifically, claimant contends that

the commission erred in finding that the IME was reasonable and

necessary pursuant to Code § 65.2-607.      Upon reviewing the record

and claimant's brief, we conclude that this appeal is without

merit.      Accordingly, we summarily affirm the commission's

decision.      Rule 5A:27.
        Claimant sustained a compensable back injury on March 24,

1986.       Since this injury, David B. Dolburg and Ross H. Weinberg,

chiropractors, have provided treatment to claimant.       Claimant
        *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
underwent an IME by Dr. Herbert H. Joseph, an orthopedic surgeon,

on December 16, 1992.   On November 30, 1994, the commission

approved employer's request for Jerry Clowers, a chiropractor, to

examine claimant.   Due to a dispute between claimant and Dr.

Clowers concerning witnesses who would be present during the

examination, the IME did not take place.   Thereafter, employer

scheduled the May 16, 1995 IME with Dr. Lane.

     As of July 1, 1993, Code § 65.2-607 required an employer to

obtain authorization from the commission for more than one IME

per medical specialty based upon a showing of good cause or

necessity.   After considering Code § 65.2-607, the time which had

passed since claimant's injury, and the date on which he had last

received an IME, the commission ruled that employer's request for

an IME with Dr. Lane was reasonable and necessary.   Based upon

the commission's rationale and upon this record, which, among

other things, clearly reveals claimant's ongoing attempts to

circumvent the commission's approval of employer's requests for

medical examinations, we cannot say that the commission erred in

requiring that claimant submit to an IME by Dr. Lane.
     For the reasons stated, we affirm the commission's decision.

                                                        Affirmed.




                                 2